Title: To James Madison from William Keteltas, 11 October 1812
From: Keteltas, William
To: Madison, James


SirN. York 11 Oct 1812
It is with pleasure I assure You of the great gratification the release of the Schooner Industry belonging to the poor English Widow and Children prize to the franklin Privateer afforded the friend and foe to the administration in this City. It has ever been My pride and ambition to prevent the honor of My Country, and its Govt., from receiving any & every Stain, and that no Spot or wrinkle should in the least degree tarnish its Character and reputation.
I have not received any answer to My application for a Colo. Commission of horse, which I offered to raise for the Service of the United States, but found on My return to the City, the Appointment of A Colo. Dela Croix a frenchman. This May be well enough and proper, provided Colo. dela Croix Can raise a regiment of french emigrants as a tribute of gratitude for the hospitality and protection the Americans Afforded Frenchmen against the desolating Guilitoine of Robert Spere in the bloody revolution of France, and an Assylum under the usurpation and tyranny of their Master Bonaparte Since, Which Acts of those two Tyrants blasted the efforts in the Onset of The best Men of France to Emancipate the french people from the Shackles of an Absolute Monarchy.
Americans will never nor ought they to be Commanded by foreigners; it is impolitic and Unnatural Their proud Souls Abhor the humiliation. This seems to be the difficulty with Colo. dela Croix at present as I am informed in raising his regt., and no wonder. If he ever raises a regiment they Must be as they ought to be frenchman; for Americans Cannot will not Yield their Honbe Pride to be Commanded by Foreigners.

I hope the president does not look for a pledge of devotion to support his reelection to Obtain the Commission asked for. No this Cannot be; it would be d[i]shonbe. to the president, degrading to myself, and destructive of that independance of A freeman ruinous in the end to the Liberties of the people.
Not to Obtain the approbation of the world would I Make this Ignoble Sacrifice, as A Man and as an American.
My Military pretention is My love Of Country; and a wish to defend it, Which I did as a Volunteer in infancy in our glorious revolution. I had the honor to be engaged in the first attack of the British upon the people of Connecticut in the Year 1776. A people Who now Sin politically Speaking if I May be allowed the expression against the Holy ghosts, of Patriots Slain. They Sin against light and the Conviction of their own Consciences. If their Crime is not unpardonable upon repentance, May their Country forgive but never forget them.
The War Entered into with Great Britain, I believe Holy Just and right, and will if prosecuted with Vigour and Maintained with fi[r]mness redeem us from our fallen State as a people: to oppose which Ambition has raised its Cursed Crest, but when opposition like Lucifers against his God will end in its own ruin.
Great Britain Must Yield sooner or later to our Just Claims or her Govt., will fall, if Conducted as it has been by a wicked and profligate administration, perhaps she has already passed the Rubicon. Your Obd. Servt
Wm. Keteltas
